                  Case 20-19673    Doc 20    Filed 01/21/21   Page 1 of 8




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division
IN RE:

ANTHONY D PEARSON, SR.                           Chapter 13
                                                 Case No. 20-19673-TJC
             Debtor

WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS TRUSTEE FOR
STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., BEAR STEARNS
MORTGAGE FUNDING TRUST 2006-AR1,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-AR1

             Movant

v.

ANTHONY D PEARSON, SR.
1122 BLUEWING TERR
UPPER MARLBORO, MD 20774
         (Debtor)

KELLY M. PEARSON
1122 BLUE WING TERRACE
UPPER MARLBORO, MD 20774
         (Co-Debtor)

REBECCA A. HERR
185 ADMIRAL COCHRANE DR., SUITE 240
ANNAPOLIS, MD 21401
         (Trustee)

       Respondents
MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR AUTOMATIC
                 STAY PURSUANT TO 11 U.S.C. § 1301(c)(3)
         Wells Fargo Bank, National Association, as Trustee for Structured Asset Mortgage

Investments II Inc., Bear Stearns Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through

Certificates, Series 2006-AR1 (“Movant”) by undersigned counsel, respectfully moves this

Honorable Court to terminate the Automatic Stay and Co-Debtor Automatic Stay as to the real
                  Case 20-19673         Doc 20   Filed 01/21/21    Page 2 of 8




property located at 1122 Blue Wing Terrace, Upper Marlboro, MD 20774 (“Property”), and, as

grounds therefore, states as follows:

       1.      This proceeding seeking relief under 11 U.S.C. § 362(d) and 11 U.S.C. §

1301(c)(3) of the U.S. Bankruptcy Code is a contested matter within the meaning of 9014 and

4001 of the Federal Rules of Bankruptcy Procedure, and this court has jurisdiction over this

matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).

       2.      On October 29, 2020, the above named Debtor, Anthony D Pearson, Sr.

(“Debtor”), filed in this court a Petition under Chapter 13 of the United States Bankruptcy Code.

Rebecca A. Herr was appointed Chapter 13 Trustee.

                                            COUNT 1
                                  RELIEF FROM AUTOMATIC STAY

       3.      On or about June 13, 2006, Anthony D Pearson executed and delivered to Bear

Stearns Residential Mortgage Corporation a Note in the amount of THREE HUNDRED

THIRTY-THREE THOUSAND SIX HUNDRED DOLLARS AND NO CENTS ($333,600.00),

plus interest. A copy of the Note is attached as Exhibit A and incorporated herein.

       4.      To secure the repayment of the sums due under the Note, Anthony D Pearson and

Kelly M. Pearson executed and delivered to Bear Stearns Residential Mortgage Corporation a

Deed of Trust dated June 13, 2006, encumbering the real property (“Property”) more particularly

described in the Deed of Trust:
                  Case 20-19673        Doc 20     Filed 01/21/21     Page 3 of 8




which has the address of 1122 Blue Wing Terrace, Upper Marlboro, Maryland 20774. A copy of

the Deed of Trust is attached as Exhibit B and incorporated herein.

        5.     The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.

        6.     The Debtor agreed to a permanent modification of the loan described above. The

loan modification is attached as Exhibit D and incorporated herein.

        7.     Select Portfolio Servicing, Inc. services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the

Debtor(s) receive a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Wells Fargo Bank, National Association, as

Trustee for Structured Asset Mortgage Investments II Inc., Bear Stearns Mortgage Funding Trust

2006-AR1, Mortgage Pass-Through Certificates, Series 2006-AR1, which is the entity that has

the right to foreclose by virtue of being owner and holder of the note.

        8.     As of January 19, 2021, Debtor owes an unpaid principal balance of $452,106.11

under the Note, plus additional accruing interest, late charges, attorneys’ fees and costs.

Unpaid Principal Balance                            $452,106.11
Unpaid, Accrued Interest                               $8,418.03
Escrow Advance                                        $12,213.44
FC Fees                                                  $600.00
FC Costs                                                 $305.00
Other Corp - Mod Pmt Shortage                             $43.20
Unapplied Funds                                      ($1,633.36)
Total Outstanding Obligations                      $472,052.42


        9.     As of January 19, 2021, Debtor is post-petition due for December 1, 2020, which

includes the following missed payments:
                  Case 20-19673       Doc 20      Filed 01/21/21    Page 4 of 8




Number of     From                    To                     Payment Amount       Total Due
Missed
Payments
2             December 1, 2020        January 1, 2021                $1,605.58      $3,211.16
                                                                     Suspense:       ($27.78)

                                                       Total Payments Past Due      $3,183.38


        10.    A copy of the post-petition payment history is attached as Exhibit E and

incorporated herein.

        11.    The value of the property is $370,000.00, according to the Debtor's Schedule "A".

        12.    The Debtor is in default under the Note.

        13.    The Debtor has not and cannot offer Movant adequate protection of its interest in

the Property, and Movant avers it is not adequately protected.

        14.    As there is little to no equity in the Property, the Property is not necessary for an

effective reorganization. Therefore, relief from stay is appropriate under § 362(d)(2) of the

Bankruptcy Code to permit Movant to exercise its non-bankruptcy rights and remedies with

respect to the Mortgage.

        15.    That the Debtor’s account delinquency and lack of equity in the Property

constitute cause for relief from the automatic stay.

                                       COUNT II
                             RELIEF FROM CO-DEBTOR AUTOMATIC STAY

        16.    The allegations of paragraphs 1 through 15 are incorporated by reference herein.

        17.    Movant will be irreparably harmed by the continuation of the Co-Debtor

Automatic Stay.

        18.    Cause exists to terminate the Co-Debtor Automatic Stay.
                  Case 20-19673        Doc 20         Filed 01/21/21   Page 5 of 8




       WHEREFORE, Wells Fargo Bank, National Association, as Trustee for Structured Asset

Mortgage Investments II Inc., Bear Stearns Mortgage Funding Trust 2006-AR1, Mortgage Pass-

Through Certificates, Series 2006-AR1, prays that this Court issue an Order terminating or

modifying the Automatic Stay under 11 U.S.C. § 362 and Co-Debtor Automatic Stay under 11

U.S.C. § 1301 as to the property located at 1122 Blue Wing Terrace, Upper Marlboro, MD

20774, and granting the following:

       a.      Relief from the Automatic Stay and Co-Debtor Automatic Stay allowing Movant

to proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and

obtain possession of the Property and/or allowing Movant, through its agents, servicers and

representatives to contact Debtor and/or Debtor’s counsel for the purpose of engaging in

discussions and consideration for possible loss mitigation options, solutions and/or resolutions

with regard to the underlying mortgage and note, including, but not limited to loan modification,

deed in lieu or other loss mitigation alternatives.

       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      That it be exempted from further compliance with Fed. R. Bankr. P. 3002.1 in the

instant bankruptcy case.

       e.      For such other relief as the Court deems proper.
                Case 20-19673   Doc 20   Filed 01/21/21   Page 6 of 8




Date: January 21, 2021
                                     Respectfully submitted,


                                     /s/ Elizabeth M. Abood-Carroll
                                     James E. Clarke, Bar #15153
                                     John E. Tarburton, Bar #26398
                                     Paul J. Moran, Bar #19595
                                     Elizabeth M. Abood-Carroll, Bar #20631
                                     Orlans PC
                                     PO Box 2548
                                     Leesburg, VA 20177
                                     (703) 777-7101
                                     Attorneys for Wells Fargo Bank, National
                                     Association, as Trustee for Structured Asset
                                     Mortgage Investments II Inc., Bear Stearns
                                     Mortgage Funding Trust 2006-AR1, Mortgage
                                     Pass-Through Certificates, Series 2006-AR1
                                     jclarke@orlans.com
                                     jtarburton@orlans.com
                                     pmoran@orlans.com
                                     eabood-carroll@orlans.com
                  Case 20-19673       Doc 20     Filed 01/21/21      Page 7 of 8




                                 CERTIFICATE OF SERVICE

       The undersigned states that on January 21, 2021, copies of the foregoing Motion for
Relief from Automatic Stay and Co-Debtor Automatic Stay were filed with the Clerk of the
Court using the ECF system, which will send notification of such filing to the following:

Rebecca A. Herr
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401
ecf@ch13md.com
Bankruptcy Trustee

Jillian M. Kindlund
Kindlund Legal LLC
19142 Rocky Crest Ter
Leesburg, VA 20176
jillian@kindlundlegal.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion for Relief from Automatic Stay and Co-Debtor Automatic Stay to the
following non-ECF participants:

Anthony D Pearson, Sr.
1122 Bluewing Terr
Upper Marlboro, MD 20774
Debtor

Kelly M. Pearson
1122 Blue Wing Terrace
Upper Marlboro, MD 20774
Co-Debtor

                                               /s/ Elizabeth M. Abood-Carroll
                                              James E. Clarke, Esquire
                                              John E. Tarburton, Esquire
                                              Paul J. Moran, Esquire
                                              Elizabeth M. Abood-Carroll, Esquire
       Case 20-19673    Doc 20    Filed 01/21/21   Page 8 of 8




            Post-Petition Payment History as of 1/19/2021

Due Date                                   Payment Amount Due

12/1/2020                                                   $1,605.58
1/1/2021                                                    $1,605.58
                           Suspense:                         ($27.78)
                              Total:                        $3,183.38
